

EXHIBIT 10.1
TRANSITIONAL ADVISORY SERVICES AGREEMENT
This TRANSITIONAL ADVISORY SERVICES AGREEMENT (the “Agreement”) is entered into
by and between Hasbro, Inc., a Rhode Island corporation (“Hasbro” or the
“Company”), and John Frascotti (the “Executive”), as of October 5th, 2020 and
effective as of such date (the “Effective Date”).
WITNESSETH:
WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated August 1, 2018 (the “Prior Agreement”), pursuant to which the Executive
provides services to the Company and the Company provides certain compensation
and benefits to the Executive;
WHEREAS, pursuant to the Prior Agreement the Executive currently serves as the
Company’s President and Chief Operating Officer;
WHEREAS, the current term of the Executive’s employment was agreed to run
through March 31, 2021, unless earlier terminated or extended pursuant to the
terms of the Prior Agreement;
WHEREAS, the Executive has indicated to the Company that he wishes to retire
from employment with the Company following the expiration of that current term;
WHEREAS, the Executive and the Company want to provide for an orderly transition
of the Executive’s responsibilities and knowledge and the Executive’s
availability during a transitional period following the expiration of employment
under the Prior Agreement during which the Executive will be employed as a
special advisor to the Company; and
WHEREAS, the Executive and the Company mutually desire to enter into this
Agreement, which shall amend the Prior Agreement as of the Effective Date.
NOW, THEREFORE, it is hereby agreed as follows:
1.Effectiveness; Term. The Prior Agreement will remain in effect and the
Executive will continue his service to the Company pursuant to its terms through
March 31, 2021 (the “End Date” as defined in the Prior Agreement), unless such
service is terminated prior to such date in accordance with the terms of the
Prior Agreement. If the Executive’s employment with the Company terminates prior
to the End Date, such termination will be treated as provided in the Prior
Agreement and the provisions of this Agreement that correspond to employment
following the End Date will not become effective.





--------------------------------------------------------------------------------



The term of the Executive’s service to the Company pursuant to this Agreement
shall commence on April 1, 2021 (the “Commencement Date”), immediately following
the End Date, and shall continue for a period of one year, with the term of that
employment ending at the end of the day on April 1, 2022 (the “Retirement Date”
and, the Executive’s termination of employment on such date, “Retirement”),
unless terminated earlier in accordance with Section 6 of this Agreement (such
period of employment hereunder from the Commencement Date to the Retirement Date
referred to as the “Term”).
2.Transition; Position and Duties; Location.
(a)Transition. Effective as of the End Date, the Executive shall cease to serve
as the President and Chief Operating Officer of Hasbro and instead shall
continue employment with the Company beginning on the Commencement Date in the
position of Special Advisor (such position, “Special Advisor”). The Executive’s
employment in the position of Special Advisor shall continue until the
Retirement Date (or, if earlier, the date the Executive’s employment with the
Company is terminated in accordance with Section 6 of this Agreement). The
Executive shall, unless his employment with the Company is earlier terminated in
accordance with Section 6 of this Agreement, be deemed to voluntarily retire
from all positions of any kind with the Company on the Retirement Date. By
executing this Agreement, the Company and the Executive agree to the termination
of his employment with the Company as of the Retirement Date, that such
retirement shall be automatic and without any further action on the part of the
Executive or the Company and that the Executive shall execute such other
documentation with respect thereto as is reasonably requested by the Company.
The parties hereto intend that the Executive’s transition to the role of Special
Advisor shall not constitute a “separation from service” within the meaning
Section 409A (as defined below) and that the Executive shall provide sufficient
services as Special Advisor during the Term such that no separation from service
shall occur until the Retirement Date (or, if earlier, the date the Executive’s
employment is terminated in accordance with Section 6 of this Agreement).
(b)Other Positions. Except as set forth below in this Section with respect to
his service on the Hasbro Board of Directors, following the End Date, at the
first request of Hasbro, the Executive shall cease to serve in any and all other
officer and board positions he has with the Company and its subsidiaries, and
the Executive shall execute such documentation with respect thereto as is
reasonably requested by the Company. The Executive will serve out the remainder
of his current one-year term as a member of the Board of Directors of Hasbro,
subject to the obligations and responsibilities attendant to such service. The
Company will not nominate the Executive for election to the Board of Directors
of Hasbro at the 2021 Annual Meeting or for any future periods.
(c)Duties; Availability. In his role as Special Advisor, the Executive shall
report directly to the Chief Executive Officer of Hasbro (the “CEO”) and shall
have
2





--------------------------------------------------------------------------------



such duties and responsibilities as are assigned by the CEO from time to time,
which may include providing advice and assistance on matters relating to the
Executive’s duties prior to the End Date to the CEO and, to the extent specified
by the CEO, other senior executives of Hasbro, and otherwise assisting with
transitional efforts and making the Executive’s experience and expertise
available to the Company. During the Term, the Executive shall devote the time
and effort reasonably required to fulfill his duties and responsibilities
hereunder in his role as Special Advisor, providing that the Executive will not
be required to travel without the Executive’s agreement and provided further it
is understood the Executive may serve as a member of the board of directors of
one or more entities that are not competitive with the Company and/or perform
consulting or advisory services or services as an employee for other entities or
individuals that are not competitive with the Company during his period of time
as a Special Advisor to the Company and his workload as a Special Advisor will
reasonably permit that. The Executive will provide the Company with prompt
written notice of beginning any such board service or beginning to provide any
such consulting or advisory services or engaging in such employment for other
entities or individuals.
3.Compensation and Benefits During the Term.
(a)Base Salary. During the Term, the Executive shall receive a base salary at an
annualized rate of $1,100,000 USD (such annualized amount, the “Base Salary”),
payable in accordance with past practice and the Company’s regular payroll
practice for its senior executives, as in effect from time to time, it being
expressly understood that the Executive will not be eligible for any annual or
other increases in salary during the Term. Similarly, the Base Salary will not
be subject to reduction during the Term.
(b)Annual Cash Bonus. During the Term, the Executive shall be eligible to
receive annual cash incentive compensation as set forth below:
(i)    2020 Annual Cash Bonus. The Executive’s annual cash bonus award for the
Company’s 2020 fiscal year (“FY 2020”) shall be determined and settled in
accordance with the terms of the Hasbro 2014 Senior Management Annual Incentive
Plan (the “Bonus Plan”), based on the actual level of attainment of applicable
performance goals for FY 2020. For the avoidance of doubt, such cash bonus award
shall be equal to 100% of the Executive’s FY 2020 base salary earnings (i.e.,
the target bonus) multiplied by the corporate performance factor determined
under the Bonus Plan for FY 2020, subject to any other modifications under the
Bonus Plan, and paid in calendar year 2021 at the same time as for the senior
executives of Hasbro, but in no event later than March 15, 2021.
(ii)    2021 Annual Cash Bonus. With respect to the Company’s 2021 fiscal year,
subject to the Executive’s continued employment with the Company through
December 31, 2021, the Executive shall receive an annual cash bonus award for
2021 equal to $458,333.50 (the “2021 Bonus”). This amount is computed as the
average of the annual cash bonuses received by the Executive for
3





--------------------------------------------------------------------------------



the Company’s 2017, 2018 and 2019 fiscal years (for the avoidance of doubt, such
bonuses were equal to $900,000, $350,000 and $1,500,000, respectively and thus
the average is $916,667) multiplied by a factor of 50%. Such cash bonus award
shall be paid in calendar year 2022, but no later than March 15, 2022. If the
Executive’s employment is terminated by the Company for Cause prior to December
31, 2021, he shall not receive any portion of the 2021 Bonus. If the Executive’s
employment with the Company terminates for any other reason prior to December
31, 2021, he shall be entitled to a pro-rata portion of the 2021 Bonus, based on
the portion of the Company’s 2021 fiscal year that has elapsed as of the date of
his termination of Employment.
(c)Equity Awards. All equity awards granted to the Executive under Hasbro’s 2003
Stock Incentive Performance Plan (the “Stock Plan”) prior to the Effective Date
and outstanding on the Effective Date shall remain outstanding and continue to
vest in accordance with the terms of the Stock Plan and applicable award
agreements as in effect immediately prior to the Effective Date, subject to the
Executive’s continued employment with the Company through the applicable vesting
date and any other vesting and forfeiture provisions of the Stock Plan and
applicable award agreements, including those relating to “retirement”.
(i)    Outstanding equity awards granted to the Executive will continue to vest,
in accordance with their terms, through the earlier of the Retirement Date or
the Date of Termination (as defined in Section 6(d)). The Retirement Date or, if
earlier, the Date of Termination, under this Agreement shall be considered the
date of the Executive’s retirement from employment with the Company for purposes
of the treatment of any outstanding awards upon retirement, including “Early
Retirement” as defined in the award agreements. Equity awards that are
restricted stock units subject only to service-based vesting criteria that vest
in accordance with this Section 3(c) shall be settled at the time that such
awards are normally settled for Hasbro’s senior executives, [which, for the
avoidance of doubt, means on or prior to March 15 of the year in which the
applicable “Annual Vesting Date” occurs (as defined in the applicable award
agreement)]. For the avoidance of doubt, such equity awards shall remain subject
to Hasbro’s Clawback Policy (as defined in the Prior Agreement).
(ii)    At such time in 2021 as the Company makes its annual grant of equity to
officers and eligible employees pursuant to the Company’s long-term incentive
program, provided the Executive is still employed with the Company at the time
of such grant the Executive will receive equity awards with an aggregate target
award level equal to 400% of his annualized Base Salary of $1,100,000. For
purposes of computing the target award level and the amount of equity awards to
be granted, such equity awards will be valued consistently with the awards being
made to other officers of the Company, as if the Executive were going to remain
employed with the Company for the full vesting or performance period of such
equity grants. However, the awards granted to the Executive will actually vest
only through the earlier of the Retirement Date, or the Date of Termination.
4





--------------------------------------------------------------------------------



The forms of the 2021 equity awards made to the Executive will be determined by
the Company’s Compensation Committee of its Board and will have a mix of award
types consistent with that granted to other senior executives of the Company
(excluding the Company’s CEO). Other than the annual 2021 long-term incentive
grant, the Executive shall not be eligible for further grants of additional
equity awards during the Term.
(d)Other Benefits. During the Term, the Executive shall be entitled to continue
to participate in all broad-based health and welfare plans and programs in which
he participated immediately prior to the Effective Time, subject to the
requirements of applicable law, the terms of such plans and programs and the
right of the Company to amend or terminate such plans and programs at any time.
In furtherance of the foregoing, the Company will continue to contribute to the
Hasbro Supplemental Retirement Plan and the Hasbro 401(k) Plan for the Executive
through the Retirement Date, or, if earlier, the Date of Termination.
(e)Vacation. The Executive acknowledges and agrees that as of the End Date he
will have used all accrued vacation or other paid time-off he is entitled to as
of the End Date. During the Term, the Executive shall not accrue any vacation or
other paid time-off, unless required by law.
(f)Expenses. The Company shall pay or reimburse the Executive for reasonable
out-of-pocket expenses incurred by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
Company policy for its senior executives, provided that any such expenses must
be approved by the Company in advance in writing. In addition, the Company shall
reimburse the Executive for up to $5,000 USD in the aggregate for any documented
legal fees expended or incurred by the Executive through the Effective Date in
connection with negotiating the terms of this Agreement, payable within 60 days
of the Executive’s submission of reasonably satisfactory documentation of such
fees.
(g)Tax Preparation Assistance. The Executive shall continue to receive tax
preparation assistance at the Company’s cost that is substantially similar to
that provided prior to the Effective Date for any tax returns filed by the
Executive in respect of any whole or partial tax year that occurs during the
Term.
4.Payments and Benefits at Retirement. Upon the Executive’s Retirement, without
duplication:
(a) the Company shall pay to the Executive (or his estate, beneficiary or legal
representative, as applicable) any portion of the Base Salary earned through the
Retirement Date that has not yet been paid on the next regular pay day following
the Retirement Date, subject to applicable taxes and withholding. Any amount
needed to reimburse the Executive for any unreimbursed business expenses
properly incurred and documented by the Executive in accordance with Company
policy and this Agreement
5





--------------------------------------------------------------------------------



prior to the Retirement Date, subject to advance written approval of such
expenses, shall be paid within 20 business days after the Retirement Date;
(b) following the Retirement Date and subject to the conditions and in
accordance with the payment terms set forth in this Agreement, for a period of
12 months beginning on the Retirement Date (the “Continuation Period”), the
Company will (a) continue to pay to the Executive, in accordance with the
Company’s customary payroll practices, his Base Salary as severance, and (b) if
the Executive is eligible for and timely elects to continue receiving group
medical and/or dental insurance under the continuation coverage rules known as
COBRA, continue to pay the share of the premium for such coverage that it pays
for active and similarly-situated employees who receive the same type of
coverage (single, family, or other) unless, as a result of a change in legal
requirements, the Company’s provision of payments for COBRA will violate the
nondiscrimination requirements of applicable law, in which case this benefit
will not apply (alternatively, if both the Company and the Executive agree, the
Company may keep the Executive on the Company’s medical and/or dental plan
during this period, rather than the Company contributing to coverage pursuant to
COBRA);
(c) all outstanding equity awards will be treated in accordance with Section
3(c) of this Agreement, the terms of the Stock Plan and the applicable award
agreements, including any applicable provisions of the Stock Plan and such award
agreements relating to “retirement” (provided the Executive satisfies the
conditions for retirement under the Stock Plan and such award agreements); and
(d) the Executive shall be entitled to tax preparation assistance in accordance
with Section 3(g) of this Agreement for purposes of filing his tax returns in
respect of the fiscal year in which the Retirement Date occurs.
5.Announcement. The contents of any announcements or communications, whether
directed within the Company or externally, regarding the Executive’s transition
from President and Chief Operating Officer of Hasbro to the position of Special
Advisor shall be determined through mutual consultation between the Company and
the Executive, except as required by applicable law, rule, regulation or other
binding directive issued by any governmental or regulatory authority
(“applicable law”).
6.Termination of Employment following the End Date and Prior to the Retirement
Date.
(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Term. The Company shall be entitled to
terminate the Executive’s employment because of the Executive’s Disability
during the Term. “Disability” means that the Executive is disabled within the
meaning of the Company’s long-term disability policy applicable to the Executive
or, if there is no such policy in effect, that (i) based upon appropriate
medical evidence, the Executive has become physically or mentally incapacitated
so as to render him incapable of performing
6





--------------------------------------------------------------------------------



his duties under this Agreement, with or without a reasonable accommodation, for
180 days or more within a 365-day consecutive period. A termination of the
Executive’s employment by the Company for Disability shall be communicated to
the Executive by written notice, and shall be effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
unless the Executive returns to performance of the Executive’s duties before the
Disability Effective Date.
(b)Termination by the Company. The Company may terminate the Executive’s
employment during the Term for Cause.
For purposes of this Agreement, “Cause” means (i) an unauthorized use or
disclosure of the Company’s confidential information or trade secrets, which use
or disclosure causes material harm to the Company, (ii) material breach of a
material agreement with the Company, including this Agreement, (iii) a failure
to comply with the Company’s written policies or rules resulting in material
harm to the Company, (iv) a conviction of, or plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any State thereof or the
equivalent under the applicable laws outside of the United States, (v) gross
negligence or willful misconduct resulting in material harm to the Company, (vi)
violation of the Hasbro Code of Conduct, (vii) continuing failure to perform
duties reasonably assigned to the Executive in accordance with the terms of this
Agreement, taking into account that the Executive may serve as a member of the
board of directors of one or more entities that are not competitive with the
Company and/or perform consulting or advisory services or services as an
employee for other entities or persons that are not competitive with the Company
during the Term (it being understood it would be a material breach of this
Agreement to serve as a member of the board of directors of and/or perform
consulting or advisory services or services as an employee for other entities or
persons that are competitive with the Company, looking at the Company’s business
as of the Commencement Date, during the Term), after receiving written
notification of such failure, (viii) failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested such cooperation, (ix) an intentional
violation of Federal or state securities laws or (x) fraud, embezzlement, theft
or dishonesty against the Company; provided that no finding of Cause shall be
made pursuant to subsections (i) through (iii) and (v) through (viii) above
unless the Company has provided the Executive with written notice stating the
facts and circumstances underlying the allegations of Cause and the Executive
has failed to cure such violation, if curable, within 30 days following receipt
thereof. The Board of Directors of Hasbro (the “Board”) or the CEO shall
determine whether a violation is curable and/or cured in its or his reasonable
discretion.
If, subsequent to the Executive’s termination of employment with the Company for
any reason other than by the Company for Cause, it is determined in good faith
by the Board or the CEO that the Executive’s employment could have been
terminated by the Company for Cause pursuant to this Section 6(b), the
Executive’s
7





--------------------------------------------------------------------------------



employment shall, at the election of the Board or the CEO, be deemed to have
been terminated for Cause retroactively to the date the events giving rise to
Cause occurred.
(c)Voluntary Termination.
(i) The Executive may voluntarily terminate employment during the Term at any
time, which shall be effected by giving the Company 30 days advance written
notice of such termination.
(d)Date of Termination. The “Date of Termination” means, as applicable, (i) if
the Executive’s employment is terminated by reason of death, the date of the
Executive’s death, (ii) if the Executive’s employment is terminated by reason of
Disability, the Disability Effective Date, and (iii) if the Executive’s
employment is terminated by the Company for Cause or by the Executive pursuant
to Section 6(c)(i) of this Agreement, the date specified in the notice of such
termination (which shall not be before any applicable cure period or notice
period has expired).
7.Obligations of the Company on Termination Following the End Date and Prior to
the Retirement Date.
(a)Obligations on any Termination. If the Executive’s employment with the
Company terminates for any reason following the End Date and prior to the
Retirement Date, including by voluntary termination of employment by the
Executive under Section 6(c)(i), then the Executive shall be entitled to the
payments and benefits described in Section 4 of this Agreement, in each case,
with any such modifications as are set forth below in this Section 7. Unless
otherwise specifically set forth in this Agreement or in another Company plan in
which the Executive participates, the Executive shall not be entitled to any
other payments and benefits from the Company in connection with the termination
of his employment with the Company, including, but not limited to, any payments
or benefits under any other applicable law, statutory scheme, policy or
guideline.
(b)Obligations on a Termination Due to Death or Disability. If the Executive’s
employment with the Company terminates following the End Date and prior to the
Retirement Date by reason of death or Disability, then:
(i)the Executive, or his estate, beneficiary or legal representative, shall
continue to be paid his Base Salary through the planned Retirement Date of April
1, 2022, as if the Executive had remained employed by the Company pursuant to
this Agreement through April 1, 2022,
(ii)the Base Salary will be continued for an additional 12-months following the
planned Retirement Date pursuant to Section 4(b) (in such situation the
Continuation Period begins on April 1, 2022), and
8





--------------------------------------------------------------------------------



(iii)in addition to the payments and benefits in this Section 7(b) above, the
Executive, or his estate, beneficiary or legal representative, as applicable,
shall be entitled to benefits as provided under the applicable death or
disability benefit program of the Company in which the Executive was a
participant (if any) and any outstanding equity awards will be treated in
accordance with their terms applicable in the event of death or Disability.
(c)Voluntary Resignation by the Executive Following the End Date and Prior to
the Retirement Date.  If, during the Term, the Executive’s employment with the
Company terminates in accordance with Section 6(c)(i) of this Agreement because
the Executive voluntarily chooses to terminate employment with the Company prior
to the Retirement Date and cease providing services to the Company, then in such
case the 12-month Continuation Period provided pursuant to Section 4(b) shall
begin on the Date of Termination and the Base Salary continuation provided by
Section 4(b) will continue for 12 months thereafter.
(d)Partial Mitigation of Continuation Period Salary Payments if Executive has
Taken Alternate Full-Time Employment Prior to or During Some Portion of the Last
Six Months of the Continuation Period. In the event, and only in the event, that
the Executive has taken or is performing full-time employment for other entities
or persons (excluding charitable organizations under the circumstances set forth
in the following sentence) that are not competitive with the Company prior to or
during the last six months of the Continuation Period, in such case the salary
continuation payments to the Executive for only the last six months of the
Continuation Period will be reduced by 50% for any portion of such six-month
period that the Executive is working full-time for other entities or persons. In
the event the Executive has taken or is performing full-time employment for a
charitable entity or organization (“charitable” as defined under Section
501(c)(3) or another applicable provision of the Internal Revenue Code) for any
portion of the last six months of the Continuation Period, the mitigation set
forth in the preceding sentence will not apply for any month in which the
Executive’s total anticipated annual compensation from such charitable entity or
organization, divided by 12 to arrive at a monthly rate of compensation, is less
than half of the Base Salary, taken on a monthly basis. Any payments due for
periods prior to the last six months of the Continuation Period are not subject
to any such mitigation.
(e)Termination by the Company for Cause Following the End Date and Prior to the
Retirement Date. In the event the Executive’s employment hereunder is terminated
by the Company for Cause he shall not be entitled to any of the benefits
described in Section 4(b).
8.Full Settlement. To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) would not
result, any amounts otherwise due to the Executive hereunder (including any
payments pursuant to Section 7 of this Agreement) shall be subject to set-off
with respect to any
9





--------------------------------------------------------------------------------



amounts the Executive otherwise owes the Company. Subject to the following
sentence, the Executive hereby agrees that in consideration for the payments to
be received under this Agreement, the Executive waives any and all rights to any
payments or benefits under any severance (but not retirement) plans, programs,
contracts or arrangements of the Company, including the Hasbro Change in Control
Severance Plan for Designated Senior Executives (the “Hasbro Change in Control
Severance Plan”) and any payments or benefits under any applicable law or
statutory scheme. Notwithstanding the prior sentence, it is agreed that for a
termination of employment prior to the End Date, the terms of the Prior
Agreement, and the Hasbro Change in Control Severance Plan (if applicable),
shall govern. The payments and benefits described herein are the maximum
benefits that the Company shall provide to the Executive, and the Executive
hereby acknowledges and agrees that such payments and benefits exceed the value
of the payments and benefits he would otherwise be entitled to receive pursuant
to any law or statutory scheme providing for payments or benefits in connection
with a termination of employment, including in connection with the Retirement or
an earlier termination of the Executive’s employment with the Company in
accordance with Section 6 of this Agreement.
9.Restrictive Covenants.
(a)Non-Competition, Non-Solicitation and Confidentiality Agreements. The
Executive hereby acknowledges that each Non-Competition, Non-Solicitation and
Confidentiality Agreement entered into between the Executive and the Company,
including, without limitation, the provisions of Section 8 of the Prior
Agreement (collectively, the “Restrictive Covenant Agreements”) shall remain in
full force and effect and that the Retirement Date (or, if in the event of an
earlier termination of the Executive’s employment with the Company in accordance
with Section 6 of this Agreement, the Date of Termination) shall constitute the
“Date of Termination” (or term of similar import) for purposes of any
Restrictive Covenant Agreement.
(b)Nondisparagement. During the Term and thereafter, (i) the Executive shall not
make, either directly or indirectly, any oral or written negative, disparaging
or adverse statements or representations of or concerning Hasbro or its
subsidiaries, any of their clients, customers or businesses, or the business
reputations or character of any of their current or former directors, officers,
employees or shareholders and (ii) Hasbro shall instruct the Company Parties (as
defined below) not to make any oral or written negative, disparaging or adverse
statements or representations of or concerning the business reputation or
character of the Executive; provided, however, that nothing herein shall
prohibit (A) critical communications between the Executive and the Company
Parties in connection with the Executive’s employment, (B) the Executive or any
Company Party from disclosing truthful information if legally required (whether
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process) or (C) either party
from acting in good faith to enforce such party’s rights under this Agreement.
For purposes of this Agreement, the term “Company Parties” shall mean Brian
Goldner, Michael Hogg, Dolph Johnson,
10





--------------------------------------------------------------------------------



Deborah Thomas, Darren Throop, and Tarrant Sibley, and any of their successors,
in each case, acting in his or her capacity as a representative of the Company.
10.Governing Law; Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Rhode Island, without
reference to principles of conflict of laws. Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement (an
“Action”), shall be commenced only in a court of the State of Rhode Island (or,
if appropriate, a federal court located within the State of Rhode Island). The
Executive consents to the exclusive jurisdiction of the U.S. District Court for
the District of Rhode Island, unless there is no federal jurisdiction, and then
to the State courts of Rhode Island to resolve all disputes arising out of or
pertaining to the Executive’s employment relationship with and/or separation
from the Company. The Executive agrees to not contest the applicability of Rhode
Island law in any Action. The Executive further agrees to be bound by any
monetary and/or equitable order issued by a Federal or state court located
within the State of Rhode Island, and to not contest any such order or the
enforceability thereof in the court of any other state or country. The Executive
and the Company each hereby irrevocably waive any right to a trial by jury in
any Action.
11.Assignment; Successors. This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. In addition to any obligations
imposed by law upon any successor to the Company, unless such assumption happens
by operation of law, the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.
12.Absence of Restrictions. The Executive represents and warrants that he is not
bound by any employment contracts, restrictive covenants or other restrictions
that are in any way inconsistent with any of the terms of this Agreement.
13.Miscellaneous.
(a)The provisions of Sections 7 and 11, as well as Exhibit A, of the Prior
Agreement apply to this Agreement mutatis mutandis.
(b)Section 21F; Defend Trade Secrets Act.
(i)Notwithstanding anything in this Agreement or any Restrictive Covenant
Agreement to the contrary, nothing in or about this Agreement or any Restrictive
Covenant Agreement prohibits the Executive from: (A) filing and, as
11





--------------------------------------------------------------------------------



provided for under Section 21F of the Securities Exchange Act of 1934, as
amended (“Section 21F”), maintaining the confidentiality of a claim with the
Securities and Exchange Commission (“SEC”); (B) providing confidential
information to the SEC, to the extent permitted by Section 21F; (C) cooperating,
participating or assisting in an SEC investigation or proceeding without
notifying the Company; or (D) receiving a monetary award as set forth in Section
21F.
(ii)Furthermore, the Executive shall not be held criminally or civilly liable
under any Federal or state trade secret law for the disclosure of any
confidential information that constitutes a trade secret to which the Defend
Trade Secrets Act (18 U.S.C. § 1833(b)) applies that is made (A) in confidence
to a Federal, state or local government official, either directly or indirectly,
or to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law or (B) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.
(c)Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all Federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.
(d)Entire Agreement: Release.
(i)The Executive and the Company acknowledge that this Agreement (collectively
with the Release attached as Exhibit A hereto and executed simultaneously
herewith and the Restrictive Covenant Agreements) constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any other prior agreement or other understanding, whether oral or
written, express or implied, between them concerning, related to or otherwise in
connection with, the subject matter hereof and that, following the date hereof,
no such agreement or understanding shall be of any further force or effect,
including, without limitation, the Prior Agreement, and, with respect to the
Executive, the Hasbro Change in Control Severance Plan for Designated Senior
Executives and any other severance plan or policy sponsored or maintained by the
Company (it being understood the Prior Agreement and the Hasbro Change in
Control Severance Plan, if applicable, continue to apply to a termination of
employment prior to March 31, 2021) . This Agreement does not amend the terms of
the Executive’s equity award agreements and the Company’s equity plan, to the
extent applicable to the Executive’s equity awards, or the Executive’s rights
under the Company’s 401(k), Supplemental Retirement or other benefit plans in
which the Executive currently participates, all of which will be governed in
accordance with their terms based on the termination of the Executive’s
employment on either the Retirement Date or earlier Termination Date. The
Executive and the Company further acknowledge that the Release attached as
Exhibit A hereto and executed simultaneously herewith is an integral part of
this Agreement and that if
12





--------------------------------------------------------------------------------



the Executive revokes the Release in accordance with its terms, then this
Agreement shall be null and void ab initio and the Company shall not have any
obligations to the Executive hereunder. By executing this Agreement, the
Executive and the Company agree to waive any requirement under the Prior
Agreements or, to the extent applicable, any other legacy agreement to provide
advance written notice prior to their termination.
(ii)The obligation of the Company to make the payments and provide the benefits
to the Executive under Sections 4, 6 or 7 is conditioned upon the Executive
signing and delivering to the Company an additional release of claims agreement
in a form to be provided by the Company (which will include, at a minimum, a
release of all releasable claims and non-disparagement and cooperation
obligations) (the “Executive Release”) following the Retirement Date or other
Date of Termination, which Executive Release must become irrevocable within
sixty (60) days following the Date of Termination. Except as otherwise provided,
the Company shall commence or make, as applicable, the payments under Sections
4, 6 or 7 on the first payroll period following the date the Executive Release
becomes irrevocable (such date, the “Payment Commencement Date”); provided,
however, that if the 60th day following the Date of Termination falls in the
calendar year following the year of the Executive’s termination of employment,
the Payment Commencement Date shall be no earlier than the first payroll period
of such later calendar year; and provided further that the payment of any
amounts shall be subject to the terms and conditions set forth in Exhibit A to
the Prior Agreement.
(e)Section 409A. It is intended that the provisions of this Agreement comply
with Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. Exhibit A to the Prior Agreement applies to this
Agreement mutatis mutandis.
(f)Cooperation. The Executive agrees to cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with Company counsel to
prepare for trial or discovery or an administrative hearing or alternative
dispute resolution and to act as a witness when requested by the Company at
reasonable times designated by the Company. The Company agrees to take all
reasonable steps to make sure its requests for cooperation do not interfere with
the Executive’s professional and personal obligations.
(g)Each Party the Drafter. This Agreement and the provisions contained in it
shall not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.
13





--------------------------------------------------------------------------------



(h)Reflection period. The Executive is hereby advised of his to right terminate
this Agreement, without giving reasons, by means of a written statement
addressed to the Executive Vice President, Chief Human Resources Officer, 1011
Newport Avenue, Pawtucket, RI 02816, dolph.johnson@hasbro.com. This statement
must be received by the Company within seven days after this Agreement has been
entered into.
14






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and
Hasbro has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written, to become effective as of the
Effective Date.



Hasbro, Inc.
By
Name:Title:
Date: October 5, 2020












Accepted and Agreed to:


John Frascotti
Date:
October 5, 2020

[Signature Page to Transitional Advisory Services Agreement]


--------------------------------------------------------------------------------



Exhibit A
RELEASE
Pursuant to the terms of the Transitional Advisory Services Agreement (the
“Agreement”) between Hasbro, Inc. (“Hasbro” or the “Company”) and John Frascotti
(the “Executive”) entered into as of the date indicated therein, the Executive
hereby fully, forever, irrevocably and unconditionally releases, remises and
discharges the Company and any affiliated organization of the Company in any
country or jurisdiction globally, and/or their current or former officers,
directors, stockholders, corporate affiliates, attorneys, agents, plan
administrators, fiduciaries, or employees (collectively, the “Released Parties”)
from any and all claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities and expenses (including attorneys’ fees and
costs), of every kind and nature, known or unknown, which the Executive ever had
or now has against any and all the Released Parties, including, but not limited
to:
(a)    all claims arising out of or related to the Executive’s employment and
his transition to the role of Special Advisor (as defined in the Agreement) (the
“Transition”);
(b)    all claims arising out of or relating to race, sex, national origin,
handicap (disability), religion, gender identity or expression, sexual
orientation and benefits, genetic information or marital status;
(c)    all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000 et seq., the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq., the Employee Retirement
Income Security Act of 1974, 29 U.S.C. §1001 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Family and Medical Leave
Act, 29 U.S.C. §2101 et seq., the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. §2101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et
seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. and the Genetic
Information Nondiscrimination Act, P.L. 110-233, all as amended;
(d)    all claims under state or local statutes including the Rhode Island Fair
Employment Practices Act, R.I. Gen. Laws §28-5-1 et seq., the Rhode Island
Sexual Harassment, Education and Training in the Workplace Law, R.I. Gen. Laws
§ 28-51-1 et seq., the Rhode Island Wage Discrimination Based on Sex Law, R.I.
Gen. Laws § 28-6-17 et seq., the Rhode Island Parental and Family Medical Leave
Act, R.I. Gen. Laws § 28-48-1 et seq., the R.I. Temporary Caregiver Leave Law
§28-41-35 et seq., the Civil Rights Act, R.I. Gen. Laws § 42-112-1, and the
Rhode Island Whistleblowers’ Protection Act, R.I. Gen. Laws § 28-50-1 et seq.,
the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1 et seq.,
the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H, the Massachusetts Wage
Act, M.G.L. c. 149, §§ 148 and 150, and 11I, the
A-1

--------------------------------------------------------------------------------



Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B, the Massachusetts Maternity
Leave Act, M.G.L. c. 149, § 105D, the Massachusetts Earned Sick Time Law, M.G.L.
c. 148(c), the Massachusetts Equal Pay Act, M.G.L. c. 149, § 105A, all as
amended;
(e)    all wrongful discharge claims, common law tort, defamation, breach of
contract and other common law claims;
(f)    all state and federal whistleblower claims to the maximum extent
permitted by law; and
(g)    any claim or damage arising out of your employment with the Company and
the Transition (including a claim for retaliation) under any common law theory
or any Federal, state or local statute or ordinance not expressly referenced
above;
provided, however, that this release of claims does not (i) prevent the
Executive from filing a charge with, cooperating with or participating in any
investigation or proceeding before the Equal Employment Opportunity Commission
or a state fair employment practices agency (except that the Executive
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation or proceeding, and he further waives any rights
or claims to any payment, benefit, attorneys’ fees or other remedial relief in
connection with any such charge, investigation or proceeding) or (ii) restrict
the Executive’s right to enforce the Agreement in accordance with its terms. It
is also understood that the Prior Agreement and the Hasbro Change in Control
Severance Plan (both as defined in the Agreement), if applicable, continue to
apply to a termination of employment prior to March 31, 2021 and for such a
termination the Executive has a right to enforce those agreements in accordance
with their terms. This release does not release the rights of the Executive
under the Executive’s equity award agreements and the Company’s equity plan, to
the extent applicable to the Executive’s equity awards, or the Executive’s
rights under the Company’s 401(k), Supplemental Retirement or other benefit
plans in which the Executive currently participates, all of which will be
governed in accordance with their terms based on the termination of the
Executive’s employment on either the Retirement Date or earlier Termination
Date.
For the purpose of giving a full and complete release, the Executive understands
and agrees that this Release includes all claims that the Executive may now have
but does not know or suspect to exist in the Executive’s favor against the
Released Parties, and that this Release extinguishes those claims.
Notwithstanding the foregoing, the waiver and release provisions set forth in
this Release are not an attempt to cause the Executive to waive or release
rights or claims that may arise after the date this Release is executed.
Acknowledgments.
The Executive affirms that he has fully reviewed the terms of this Release,
affirms that he understand its terms and states that he is entering into this
Release
A-2

--------------------------------------------------------------------------------



knowingly, voluntarily and in full settlement of all claims which existed in the
past or which currently exist, that arise out of his employment with the Company
and the Transition.
The Executive acknowledges that he has had at least 21 days to consider this
Release thoroughly, and has been specifically advised to consult with an
attorney, if he wishes, before he signs below. If the Executive signs and
returns this Release before the end of the 21-day period, he certifies that his
acceptance of a shortened time period is knowing and voluntary, and the Company
did not improperly encourage him to sign through fraud, misrepresentation or a
threat to withdraw or alter the offer before the 21-day period expires.
The Executive understands that he may revoke this Release within seven days
after he signs it. The Executive’s revocation must be in writing and submitted
within the seven-day period.
If the Executive does not revoke this Release within the seven-day period, it
becomes effective and irrevocable. The Executive further understands that if he
revokes this Release during such seven-day period, the Agreement shall be null
and void ab initio and the Executive will not be eligible to receive the
payments and benefits provided for therein.
The Executive acknowledges that the waiver and release provisions set forth in
this Release are in exchange for good and valuable consideration that is in
addition to anything of value to which he was already entitled.




By:
John Frascotti

A-3